38 N.Y.2d 780 (1975)
In the Matter of Our Lady of Good Counsel Roman Catholic Church and School et al., Appellants,
v.
Ira M. Ball, as Commissioner of the State Bingo Control Commission, et al., Respondents.
Court of Appeals of the State of New York.
Submitted November 25, 1975.
Decided December 22, 1975.
John S. Zachary for appellants.
Louis J. Lefkowitz, Attorney-General (A. Seth Greenwald, Samuel A. Hirshowitz and David H. Berman of counsel), for Ira M. Ball, as Commissioner of the State Bingo Control Commission, and another, respondents.
David M. Schwartz and Robert J. Fishman for Victory Hall, Inc., respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the opinion by Mr. Justice M. HENRY MARTUSCELLO at the Appellate Division (45 AD2d 66).